Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application #61/229529 on 07/29/2009 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Status of Claims
This action is responsive to the communication filed 01/15/2019.
Claims 1-31 are canceled. Claims 32-49 are added and presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/07/2019 and 02/15/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Specification

The disclosure is objected to because of the following informalities:
“
“


Claim Objections
Claims 37, 39, 41, 46, 48 are objected to because of the following informalities:
Regarding claim 37 & 46, the limitations “the first position” (line 3), should apparently read --a first position--; “proximate the distention device” (line 3), should apparently read--proximate to the distention device--.
In claims 39 & 48, “proximate the plurality of monitoring” (line 2), should apparently read --proximate to the plurality of monitoring--.
In claim 41, “f” (line 25), should apparently read --of--.

  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "pressure monitoring apparatus" (line 25) in claim 41; “distention device” in claim 32 (line 3) and claim 41 (line 5); “electrical monitoring apparatus” (line 6) in claim 48.
Regarding the claim limitation “pressure monitoring apparatus”, a functional language “pressure monitoring” is used, “apparatus” is a generic placeholder substitute for “means”, claim limitation “apparatus” does not disclose sufficient structure, material or act can perform the claimed “pressure monitoring” function. Thus it meets the 3 prongs test and involved 112 sixth paragraph, despite of absence of “means”. In specification, “the apparatus 520 as depicted in Fig. 2 includes a housing 51 and a coupling 52 that is adapted to connect to the coupling 39 of the pressure measuring device 10… selectively connecting the pressure sensor to the different monitoring bladders” (Pg. 12, lines 17-26) that is sufficient structure to perform the claimed function.   
Regarding the claim limitation “detention device”, a functional language “detention” is used, “device” is a generic placeholder substitute for “means”, there is no additional claim limitation that provides a sufficient structure, material or act can perform the claimed “detention” function. Thus it meets the 3 prongs test and involved 112 sixth paragraph, despite of absence of “means”. In specification, “the distention device comprise an inflatable chamber” (claim 35), “the distention device 20 may be expandable through … to the inflatable chamber in the distention device 20” (Pg. 8, lines 24-33), to perform the claimed function.
Regarding the claim limitation “electrical monitoring apparatus”, a functional language “electrical monitoring” is used, “apparatus” is a generic placeholder substitute for “means”, claim limitation “apparatus” does not disclose sufficient structure, material or act can perform the claimed “electrical monitoring” function. Thus it meets the 3 prongs test and involved 112 sixth paragraph, despite of absence of “means”. In specification, Fig. 7 depicted an electrical monitoring apparatus 176, and additional disclosure “[I]n some embodiment, the electrical monitoring apparatus and 176 may be incorporated into the same housing as the pressure monitoring apparatus and in other embodiments, the different apparatus may be provided in separate housing do not provide sufficient structure, material or act can perform the claimed “electrical monitoring” function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 32, the limitation “a body cavity pressure measuring device” (line 1) is indefinite because the device recites a catheter, a distention device, a plurality of monitoring bladders, and a plurality of monitoring lumens and neither of the recited elements, nor combination as a whole, can perform the claimed function of  “body cavity pressure measuring”. Thus, claim 32 is indefinite and rejected under 35 U.S.C 112, second paragraph. In addition, the limitation “the monitoring bladder” (lines 11-12) lacks sufficient antecedent basis, because a plurality of bladders were introduced early and it is not clear which bladder of the plurality of bladders is being referred to, thus rendering the claim indefinite. Moreover, at lines 17-18, the limitations “the maximum transverse dimensions” lack sufficient antecedent basis and it is unclear whether or not the distention device includes more than one maximum transverse dimension.
Regarding claim 34, at line 4, the limitations “the maximum transverse dimensions” render the claim indefinite as it is unclear whether or not the distention device includes more than one maximum transverse dimension.
Claim(s) 33-40 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
	Regarding claim 37, the claim ends with the limitation “and wherein the plurality of” without a period (“.”). Therefore, the claim is incomplete and indefinite. The specification discloses “wherein the monitoring bladder is mounted on the movable sleeve” (Pg. 3, lines 4-5). As such, for purposes of examination, the examiner interpreted the incomplete claim as including the limitations “and wherein the plurality of the monitoring bladders are mounted on the movable sleeve”.
Regarding claim 41, the limitation “a pressure measuring device” (line 3) is indefinite because the device recites a catheter, a distention device, a plurality of monitoring bladders, and a plurality of monitoring lumens, and neither the recited elements, nor combination as a whole, can perform the claimed function of “pressure measuring”. Thus, claim 41 is indefinite and rejected under 35 U.S.C 112, second paragraph. Moreover, at line 21, the limitations “the maximum transverse dimensions” lack sufficient antecedent basis and it is unclear whether or not the distention device includes more than one maximum transverse dimension.
Claim(s) 42-49 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
Regarding claim 43, at line 4, the limitations “the maximum transverse dimensions” render the claim indefinite as it is unclear whether or not the distention device includes more than one maximum transverse dimension.

	Regarding claim 46, the claim ends with the limitation “and wherein the plurality of” (line 4) end without a “.”. Therefore, the claim is incomplete and indefinite. The specification discloses “wherein the monitoring bladder is mounted on the movable sleeve” (Pg. 3, lines 4-5). As such, for purposes of examination, the examiner interpreted the incomplete claim as including the limitations “and wherein the plurality of the monitoring bladders are mounted on the movable sleeve”.
Regarding claim 48, the limitation “the monitoring bladder” (line 2) lacks sufficient antecedent basis, because a plurality of bladders were introduced early and it is not clear which bladder of the plurality of bladders is being referred to, thus rendering the claim indefinite. In addition, claim limitation “electrical monitoring apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 48 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because the claim limitation expressed in means- (or step-) plus-function language “monitoring apparatus” fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, thus the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph as set forth above. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). Such limitation also lacks an adequate written description as required by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See also MPEP § 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 34 and 43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 32 and 41 disclose all claim limitations of claims 34 and 43 respectively, except for "a maximum transverse dimension in the distended configuration that is larger than any maximum transverse dimension", whereas claims 34 and 43 recite "a maximum transverse dimension that is larger than a maximum transverse dimension [in the distended configuration]", which fails to further limit the subject matter of claims 32 and 41, respectively. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

Claims 32-36, 41-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans et al. (IDS: US4600015 A, hereafter Evans) in view of Houser (US 6632196 B1).
Regarding Claim 32, Evans teaches a body cavity pressure measuring device (patient monitoring apparatus; Col. 1, lines 26) that comprises: a catheter (probe, Fig. 2a) comprising a proximal end and a distal end (Fig. 2a); a distention device (gastric balloon 55; Fig. 2a) mounted on the catheter proximate the distal end of the catheter, wherein the distention device is expandable and collapsible between a collapsed configuration and a distended configuration (Col. 10, lines 2-5); a monitoring bladder (sensing balloon 51; Fig 2a) mounted on the catheter at a location proximal to the distention device (Fig. 2a); a monitoring lumens (53) extends proximally through at least a portion of the catheter from the monitoring bladder toward the proximal end of the catheter (Fig. 2a); wherein the distention device comprises a maximum transverse dimension in the distended configuration that is larger than any maximum transverse dimension of the pressure measuring device in the length occupied by the plurality of monitoring bladders, wherein the maximum transverse dimensions are measured transverse to the longitudinal axis (Fig. 2a; Col. 10, lines 5-6; Col. 10, line 68- Col. 11, line 2). Evans fails to explicitly teach that the catheter has a plurality of monitoring bladders, wherein the plurality of monitoring bladders are positioned about a periphery of the catheter at the same longitudinal position, wherein each monitoring bladder occupies only a portion of the periphery of the catheter; a plurality of monitoring lumens, wherein each monitoring lumen of the plurality of monitoring lumens extends proximally through at least a portion of the catheter from the monitoring bladder towards the proximal end of the catheter, wherein each monitoring lumen is in fluid communication with an interior of one monitoring bladder such that a fluid pressure in the one monitoring bladder is communicated through the monitoring lumen.
However, Houser teaches a device comprising a catheter, wherein a plurality of monitoring bladders (compartments 26, 28, 30, 32; Fig. 3) mounted on the catheter at a location proximal to the distention device (see at least Abstract, lines 1-10), wherein the plurality of monitoring bladders are positioned about a periphery of the catheter at the same longitudinal position (see at least Abstract, lines 3-6; Fig 2), wherein each monitoring bladder occupies only a portion of the periphery of the catheter (Fig. 3; Col. 5, 4-8); a plurality of monitoring lumens (inflation lumens 68, 70, 72, 74; Fig. 3), wherein each monitoring lumen of the plurality of monitoring lumens extends proximally through at least a portion of the catheter from the monitoring bladder towards the proximal end of the catheter, wherein each monitoring lumen is in fluid communication with an interior of one monitoring bladder such that a fluid pressure in the one monitoring bladder is communicated through the monitoring lumen (Col. 5, lines 34-45 and Fig. 1).
	Therefore, since Evans provides the body cavity pressure measuring device of Evans, wherein a catheter comprising a proximal end and a distal end; a distention device mounted on the catheter proximate the distal end of the catheter, wherein the distention device is expandable and collapsible between a collapsed configuration and a distended configuration; a monitoring bladders mounted on the catheter at a location proximal to the distention device; a monitoring lumens extends proximally through at least a portion of the catheter from the monitoring bladder toward the proximal end of the catheter; wherein the distention device comprises a maximum transverse dimension in the distended configuration that is larger than any maximum transverse dimension of the pressure measuring device in the length occupied by the plurality of monitoring bladders, wherein the maximum transverse dimensions are measured transverse to the longitudinal axis; it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify the body cavity pressure measuring device of Evans, to provide a catheter comprising a monitoring bladder and a lumen as taught by Evans, wherein a plurality of monitoring bladders mounted on the catheter at a location proximal to the distention device, wherein the plurality of monitoring bladders are positioned about a periphery of the catheter at the same longitudinal position, wherein each monitoring bladder occupies only a portion of the periphery of the catheter; a plurality of monitoring lumens, wherein each monitoring lumen of the plurality of monitoring lumens extends proximally through at least a portion of the catheter from the monitoring bladder towards the proximal end of the catheter, wherein each monitoring lumen is in fluid communication with an interior of one monitoring bladder such that a fluid pressure in the one monitoring bladder is communicated through the monitoring lumen, as taught by Houser, since such a modification would amount to simple substitution of one known element (i.e. as taught by Houser) for another (i.e. as taught by Evans) to obtain a predictable result such as a catheter comprising a plurality of monitoring balloons are mounted peripheral around the catheter to apply/measure the different localized pressures from the different regions of surrounding body cavity (Houser: Col. 1, lines 63-67), and a plurality of monitoring lumens, wherein each monitoring lumen is in fluid communication with one monitoring lumen for independently fluid communication (enter and exit) between one bladder and one lumen (Houser: Col. 5, line 43-47). --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
	Regarding Claim 33, the rejection of Claim 32 is incorporated, and Evans further teaches wherein the distention device is mounted at a fixed position on the catheter (Fig. 2a and 2b). 
	Regarding Claim 34, the rejection of Claim 32 is incorporated, and Evans further teaches wherein the distention device comprises a maximum transverse dimension in the distended configuration that is larger than a maximum transverse dimension of the pressure measuring device in the length occupied by the plurality of monitoring bladders, wherein the maximum transverse dimensions are measured transverse to the longitudinal axis (Fig. 2a; Col. 10, lines 5-6; Col. 10, line 68- Col. 11, line 2).
	Regarding Claim 35, the rejection of Claim 32 is incorporated, and Evans further teaches wherein the distention device comprises an inflatable chamber (balloon cavity) that is inflated to expand the distention device to the distended configuration and wherein the inflatable chamber is deflated to collapse the distention device to the collapsed configuration (Col. 10, lines 2-5).
Regarding Claim 36, the rejection of Claim 35 is incorporated, and the body cavity pressure measuring device of Evans as modified by Houser is disclosed. Evans further teaches the device comprising a distention lumen (Fig. 2a, 56) extending proximally through at least a portion of the catheter from the distention device towards the proximal end of the catheter, wherein the distention lumen is in fluid communication with the inflatable chamber (Col. 11, lines 3-5; Figs. 2a & 2b).
Regarding Claim 41, Evans teaches a body cavity pressure measuring system comprising : a pressure measuring device (patient monitoring apparatus; Col. 1, lines 26) that comprises: a catheter (probe, Fig. 2a) comprising a proximal end and a distal end (Fig. 2a); a distention device (gastric balloon 55; Fig. 2a) mounted on the catheter proximate the distal end of the catheter, wherein the distention device is expandable and collapsible between a collapsed configuration and a distended configuration (Col. 10, lines 2-5); a monitoring bladder (sensing balloon 51; Fig 2a) mounted on the catheter at a location proximal to the distention device (Fig. 2a); a monitoring lumens (53) extends proximally through at least a portion of the catheter from the monitoring bladder toward the proximal end of the catheter (Fig. 2a); wherein the distention device comprises a maximum transverse dimension in the distended configuration that is larger than any maximum transverse dimension of the pressure measuring device in the length occupied by the plurality of monitoring bladders, wherein the maximum transverse dimensions are measured transverse to the longitudinal axis (Fig. 2a; Col. 10, lines 5-6; Col. 10, line 68- Col. 11, line 2); and pressure monitoring apparatus (oesophageal monitoring device; Col 8, lines 36-38) to measure the pressure of a monitoring bladder (sensing balloon) in fluid communication through a monitoring lumen (pressure sensing lumen) (Col. 8, lines 16-28,  lines 43-44; Col. 11, lines 9-12). Evans fails to explicitly teach that the catheter has a plurality of monitoring bladders, wherein the plurality of monitoring bladders are positioned about a periphery of the catheter at the same longitudinal position, wherein each monitoring bladder occupies only a portion of the periphery of the catheter; a plurality of monitoring lumens, wherein each monitoring lumen of the plurality of monitoring lumens extends proximally through at least a portion of the catheter from the monitoring bladder towards the proximal end of the catheter, wherein each monitoring lumen is in fluid communication with an interior of one monitoring bladder such that a fluid pressure in the one monitoring bladder is communicated through the monitoring lumen; and pressure monitoring apparatus operably connected to the plurality of monitoring bladders of the pressure measuring device through the plurality of monitoring lumens, wherein the pressure monitoring apparatus is configured to determine the fluid pressure in the plurality of monitoring bladders by measuring fluid pressure in the plurality of monitoring lumens at a proximal end of the plurality of monitoring lumens.
However, Houser teaches a device comprising a catheter that has a plurality of monitoring bladders (compartments 26, 28, 30, 32; Fig. 3) mounted on the catheter at a location proximal to the distention device (see at least Abstract, lines 1-10), wherein the plurality of monitoring bladders are positioned about a periphery of the catheter at the same longitudinal position (see at least Abstract, lines 3-6; Fig 2), wherein each monitoring bladder occupies only a portion of the periphery of the catheter (Fig. 3; Col. 5, 4-8); a plurality of monitoring lumens (inflation lumens 68, 70, 72, 74; Fig. 3), wherein each monitoring lumen of the plurality of monitoring lumens extends proximally through at least a portion of the catheter from the monitoring bladder towards the proximal end of the catheter, wherein each monitoring lumen is in fluid communication with an interior of one monitoring bladder such that a fluid pressure in the one monitoring bladder is communicated through the monitoring lumen (Col. 5, lines 34-45).
	Therefore, since Evans provides the body cavity pressure measuring system of Evans, comprising a pressure measuring device that comprises a catheter has a proximal end and a distal end; a distention device mounted on the catheter proximate the distal end of the catheter, wherein the distention device is expandable and collapsible between a collapsed configuration and a distended configuration; a monitoring bladders mounted on the catheter at a location proximal to the distention device; a monitoring lumens extends proximally through at least a portion of the catheter from the monitoring bladder toward the proximal end of the catheter; wherein the distention device comprises a maximum transverse dimension in the distended configuration that is larger than any maximum transverse dimension of the pressure measuring device in the length occupied by the plurality of monitoring bladders, wherein the maximum transverse dimensions are measured transverse to the longitudinal axis; and pressure monitoring apparatus to measure the pressure of a monitoring bladder in fluid communication through a monitoring lumen; it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify the pressure measuring device of Evans, wherein a catheter comprising a monitoring bladder and a monitoring lumen as taught by Evans, wherein a plurality of monitoring bladders mounted on the catheter at a location proximal to the distention device, wherein the plurality of monitoring bladders are positioned about a periphery of the catheter at the same longitudinal position, wherein each monitoring bladder occupies only a portion of the periphery of the catheter; a plurality of monitoring lumens, wherein each monitoring lumen of the plurality of monitoring lumens extends proximally through at least a portion of the catheter from the monitoring bladder towards the proximal end of the catheter, wherein each monitoring lumen is in fluid communication with an interior of one monitoring bladder such that a fluid pressure in the one monitoring bladder is communicated through the monitoring lumen as taught by Houser, since such a modification would amount to simple substitution of one known element (i.e. as taught by Houser) for another (i.e. as taught by Evans) to obtain a predictable result such as a catheter comprising a plurality of monitoring balloons are mounted peripheral around the catheter to apply/measure the different localized pressures from the different regions of surrounding body cavity (Houser: Col. 1, lines 63-67), and a plurality of monitoring lumens, wherein each monitoring lumen is in fluid communication with one monitoring lumen for independently fluid communication (enter and exit) between one bladder and one lumen (Houser: Col. 5, line 43-47). --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). The device of Evans as modified by Houser as disclosed above, a PHOSITA is able to modify the body cavity pressure measurement system of Evans as modified by Houser as disclosed above, by further including a pressure monitoring apparatus that is incorporated with catheter to provide a indicative pressure measurement from one monitoring bladder in fluid communication through one monitoring lumen, as taught by Evans, which can imply to each of the plurality of monitoring bladders in fluid communication through the plurality of monitoring lumens independently, since such a modification would yield a predictable result such as measuring pressure in a plurality of monitoring bladders.
Regarding Claim 42, the rejection of Claim 41 is incorporated, the system of Evans as modified by Houser as disclosed above, Evans further teaches wherein the distention device is mounted at a fixed position on the catheter (Fig. 2a and 2b). 
	Regarding Claim 43, the rejection of Claim 41 is incorporated, the system of Evans as modified by Houser as disclosed above, Evans further teaches wherein the distention device comprises a maximum transverse dimension in the distended configuration that is larger than a maximum transverse dimension of the pressure measuring device in the length occupied by the plurality of monitoring bladders, wherein the maximum transverse dimensions are measured transverse to the longitudinal axis (Fig. 2a; Col. 10, lines 5-6; Col. 10, line 68- Col. 11, line 2).
	Regarding Claim 44, the rejection of Claim 41 is incorporated, the system of Evans as modified by Houser as disclosed above, Evans further teaches wherein the distention device comprises an inflatable chamber (balloon cavity) that is inflated to expand the distention device to the distended configuration and wherein the inflatable chamber is deflated to collapse the distention device to the collapsed configuration (Col. 10, lines 2-5).
Regarding Claim 45, the rejection of Claim 44 is incorporated, the system of Evans as modified by Houser as disclosed above, Evans further teaches the device comprising a distention lumen (Fig. 2a, 56) extending proximally through at least a portion of the catheter from the distention device towards the proximal end of the catheter, wherein the distention lumen is in fluid communication with the inflatable chamber (Col. 11, lines 3-5; Figs. 2a & 2b).

Claims 37 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans in view of Houser as applied to claim 32s and 41 above, and further in view of Miller.
Regarding Claim, 37, the rejection of Claim 32 is incorporated, the body cavity pressure measuring device of Evans as modified by Houser comprising a catheter has a plurality of monitoring bladders, fails to explicitly teach a movable sleeve position on the catheter proximal of the distention device, wherein the movable sleeve moves along the catheter between the first position proximate the distention device and a second position located proximal of the first position, and wherein the plurality of monitoring bladders are mounted on the movable sleeve. However, Miller teaches that a catheter comprising multiple balloons (annular element 20, figure 2; additional annular element 200, at least Fig. 8-10) comprising a movable sleeve (inner portion 26, Fig. 2) positioned on the catheter (pipe 15) proximal of the distention device, wherein the movable sleeve moves along the catheter between the first position proximate the distention device and a second position located proximal of the first position (see at least Figs. 8-10), and wherein a monitoring bladder is mounted on the movable sleeve (annular element 20 include portion 26; para [30], lines 1 - 4). Therefore, since the system of Evans as modified by Houser comprising a catheter comprising a catheter, wherein a plurality of monitoring bladders are mounted on catheter at a location proximal to the distention device; it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify the device of Evans as modified by Houser, wherein a catheter comprising a movable sheet positioned on the catheter proximal of the distention device, wherein the movable sleeve moves along the catheter between the first position proximate the distention device and a second position located proximal of the first position, and wherein a monitoring bladder is mounted on the movable sleeve as taught by Miller, since such a modification would amount to applying a known technique (i.e. as taught by Miller) to a known device (Evans as modified by Houser) ready for improvement to achieve a predictable result such as in order to adjust the distance between distal and proximal balloons and further permit the monitoring bladders to be  selectively positionable along the catheter to measure pressures  in different location along the body lumens. --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Regarding Claim, 46, the rejection of Claim 41 is incorporated, the system of Evans as modified by Houser comprising a plurality of monitoring bladders mounted on the catheter at a location proximal to the distention device, fails to teach a movable sleeve position on the catheter proximal of the distention device, wherein the movable sleeve moves along the catheter between the first position proximate the distention device and a second position located proximal of the first position, and wherein the plurality of monitoring bladders are mounted on the movable sleeve. However, Miller teaches that a catheter comprising multiple balloons (annular element 20, figure 2; additional annular element 200, at least Fig. 8-10) comprising a movable sleeve (inner portion 26, Fig. 2) positioned on the catheter (pipe 15) proximal of the distention device, wherein the movable sleeve moves along the catheter between the first position proximate the distention device and a second position located proximal of the first position (see at least Figs. 8-10), and wherein a monitoring bladder is mounted on the movable sleeve (annular element 20 include portion 26; para [30], lines 1 - 4). Therefore, since the body cavity pressure measurement system of Evans as modified by Houser comprising a pressure measuring device that comprises a catheter, wherein a plurality of monitoring bladders are mounted on catheter at a location proximal to the distention device, it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify the system of Evans as modified by Houser, wherein a catheter comprising a movable sheet positioned on the catheter proximal of the distention device, wherein the movable sleeve moves along the catheter between the first position proximate the distention device and a second position located proximal of the first position, and wherein a monitoring bladder is mounted on the movable sleeve as taught by Miller, since such a modification would amount to applying a known technique (i.e. as taught by Miller) to a known device (Evans as modified by Houser) ready for improvement to achieve a predictable result such as in order to adjust the distance between distal and proximal balloons and further permit the monitoring bladders to be  selectively positionable along the catheter to measure pressures in different locations along a body lumens. --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).

Claims 38 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans in view of Houser as applied to claims 32 and 41 above, further in view of Kabrick et al. (US 2008/0103443, hereafter Kabrick). 
Regarding Claim 38, the rejection of Claim 32 is incorporated, the device of Evans as modified by Houser comprising a catheter that comprises a plurality of monitoring bladders and a plurality of monitoring lumens which allow two ways fluid communication through the monitoring lumens, that fails to explicitly teach the catheter further comprising an inflation lumen extending proximally through at least a portion of the catheter from the plurality of monitoring bladders towards the proximal end of the catheter, wherein the inflation lumen is in fluid communication with the plurality of monitoring bladders. However, Kabrick teaches that catheter (balloon catheter; Fig. 1, 20) comprising an inflation lumen (inflation lumen 66; Fig. 4) extending proximally through at least a portion of the catheter from the plurality of monitoring bladders (balloon segments 24 & 26, Fig. 2) towards the proximal end of the catheter, wherein the inflation lumen is in fluid communication with the plurality of monitoring bladders (para [0035]). 
Since the device of Evans as modified by Houser provides a catheter with plurality of monitoring bladders that in fluid communication with a plurality of monitoring lumen. It is known that a monitoring bladder can be inflated or sensed through a same lumen (as taught by Houser), or can be inflated and sensed through separate lumens (IDS: Gregory, US 20110295236).Therefore, it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify the device of Evans as modified by Houser, to further comprising a separate inflation lumen, as is known in the art, extending proximally through at least a portion of the catheter from the plurality of monitoring bladders toward the proximal end of the catheter, wherein the inflation lumen is in fluid communication with the plurality of monitoring bladders, as taught by Kabrick, since such a modification would amount to applying a known technique (i.e. as taught by Kabrick) to a known device (i.e. as taught by Houser) ready for improvement to achieve a predictable result such as providing a separate inflation lumen connected to the plurality of monitoring bladders, so that the plurality of bladders can be inflated simultaneously through a single inflation lumen. --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Regarding Claim 47, the rejection of Claim 41 is incorporated, the system of Evans as modified by Houser comprising a catheter that comprises a plurality of monitoring bladders and a plurality of monitoring lumens which allow two ways fluid communication through the monitoring lumens, that fails to explicitly teach the catheter further comprising an inflation lumen extending proximally through at least a portion of the catheter from the plurality of monitoring bladders towards the proximal end of the catheter, wherein the inflation lumen is in fluid communication with the plurality of monitoring bladders. However, Kabrick teaches that catheter (balloon catheter; Fig. 1, 20) comprising an inflation lumen (inflation lumen 66; Fig. 4) extending proximally through at least a portion of the catheter from the plurality of monitoring bladders (balloon segments 24 & 26, Fig. 2) towards the proximal end of the catheter, wherein the inflation lumen is in fluid communication with the plurality of monitoring bladders (para [0035]). 
Since the system of Evans as modified by Houser provides a catheter with plurality of monitoring bladders that in fluid communication with a plurality of monitoring lumen. It is known that a monitoring bladder can be inflated or sensed through a same lumen (as taught by Houser), or can be inflated and sensed through separate lumens (IDS: Gregory, US 20110295236). Therefore, it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify the system of Evans as modified by Houser, wherein the device further comprising a separate inflation lumen, as is known in the art, extending proximally through at least a portion of the catheter from the plurality of monitoring bladders toward the proximal end of the catheter, wherein the inflation lumen is in fluid communication with the plurality of monitoring bladders, as taught by Kabrick, since such a modification would amount to applying a known technique (i.e. as taught by Kabrick) to a known device (i.e. as taught by Houser) ready for improvement to achieve a predictable result such as providing a separate inflation lumen connected to the plurality of monitoring bladders, so that the plurality of bladders can be inflated simultaneously through a single inflation lumen. --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
 
Claims 39-40, 48-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans in view of Houser as applied to claims 32 above, further in view of Zarychta et al. (US 6259938 B1 , hereafter Zarychta).
Regarding Claim 39, the rejection of Claim 32 is incorporated, the catheter of Evans as modified by Houser, wherein a plurality of monitoring bladders are mounted on the catheter proximate to the distention device. Evans further teaches that catheter comprising a medical electrode (Col. 11, lines 40-43), but fails to teach that a medical electrode mounted on the catheter proximate the plurality of monitoring bladders; and an electrical lead operably connected to the medical electrode and extending proximally through at least a portion of the catheter. However, Zarychta teaches that a monitoring catheter (monitoring catheter 30; Fig. 1A) that inserts into the patient’s esophagus comprising a medical electrode (EMG lead electrodes 48&50; Fig. 1) mounted on the catheter proximate a monitoring bladder; and an electrical lead operably connected (lead 52; Fig. 6) to the medical electrode and extending proximally through at least a portion of the catheter (Col.5, lines 35-38). Therefore, it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify the catheter of Evans as modified by Houser that comprises a plurality of monitoring bladder, wherein a medical electrode is incorporated with the catheter, as taught by Evans, wherein the medical electrode is mounted on the catheter proximate the monitoring bladders, an electrical lead operably connected to the medical electrode and extending proximally through at least a portion of the catheter, as taught by Zarychta, since such a modification would amount to applying a known technique (i.e. as taught by Zarychta) to a known device (i.e. as taught by Evans) ready for improvement to achieve a predictable result such as including a EMG electrode mounted on a catheter so as to maximize the detection of body cavity EMG signals while minimizing noise from other sources, such as cardiac activity, when the catheter is properly positioned within the patient (see col. 2, lines 20-44 of Zarychta et al.). --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
  Regarding Claim 40, the rejection of Claim 39 is incorporated, the device of Evans as modified by Houser and Zarychta, comprises a medical electrode mounted on the catheter. Zarychta further teaches that the medical electrode is attached to an expandable support (bulbous portions 68, Fig. 1E) that is expandable and collapsible between a collapsed configuration and an expanded configuration, wherein the medical electrode is closer to the catheter when the expandable support is in the collapsed configuration than when the expandable support is in the expanded configuration (Col. 6, lines 60-64). Therefore, since the device of Evans as modified by Houser and Zarychta comprising a EMG electrode mounted on the catheter; it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify the device of Evans as modified by Houser and Zarychta, to include a medical electrode that is attached to an expandable support that is expandable and collapsible between a collapsed configuration and an expanded configuration, as taught by Zarychta, since such a modification would achieve a predictable result such as including a EMG electrode mounted on a catheter so as to maximize the detection of body cavity EMG signals while minimizing noise from other sources, such as cardiac activity, when the catheter is properly positioned within the patient  (see col. 2, lines 20-44 of Zarychta et al.). 
Regarding Claim 48, the rejection of Claim 41 is incorporated, the system of Evans as modified by Houser comprising a plurality of monitoring bladders are mounted on the catheter proximate to the distention device. Evans further teaches that catheter comprising a medical electrode (Col. 11, lines 40-43), but fails to teach that a medical electrode mounted on the catheter proximate the plurality of monitoring bladders; and an electrical lead operably connected to the medical electrode and extending proximally through at least a portion of the catheter, and electrical monitoring apparatus operably connected to the medical electrode through the electrical lead, wherein the electrical monitoring apparatus is configured to detect electrical activity in tissue contacting the medical lead. However, Zarychta teaches that a monitoring catheter (monitoring catheter 30; Fig. 1A) that inserts into the patient’s esophagus comprising a medical electrode (EMG lead electrodes 48&50; Fig. 1) mounted on the catheter proximate a monitoring bladder; and an electrical lead operably connected (lead 52; Fig. 6) to the medical electrode and extending proximally through at least a portion of the catheter (Col.5, lines 35-38); and electrical monitoring apparatus (EMG device) operably to the medical electrode through the electrical lead, wherein the electrical monitoring apparatus is configured to detect electrical activity in tissue contacting the medical lead (Col. 5, lines 43- 48). Therefore, it would have been obvious to one with ordinary skill, in the art at the time of invention, to provide the catheter with a plurality of monitoring bladders of Evans as modified by Houser, wherein a medical electrode is incorporated with the catheter, as taught by Evans, wherein the medical electrode is mounted on the catheter proximate the monitoring bladder, an electrical lead operably connected to the medical electrode and extending proximally through at least a portion of the catheter, and an electrical monitoring apparatus operably connected to the medical electrode through the electrical lead, as taught by Zarychta, since such a modification would amount to applying a known technique (i.e. as taught by Zarychta) to a known device (i.e. as taught by Evans) ready for improvement to achieve a predictable result such as including a EMG electrode mounted on a catheter so as to maximize the detection of body cavity EMG signals while minimizing noise from other sources, such as cardiac activity, when the catheter is properly positioned within the patient using a catheter comprising an electrical monitoring apparatus (e.g. EMG device) to connect to a medical electrode for monitoring muscle activities through a lead when the medical electrode is in contact with an internal surface of a body cavity (e.g. ). (See col. 2, lines 20-44 of Zarychta et al.) --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
  Regarding Claim 49, the rejection of Claim 48 is incorporated, the system of Evans as modified by Houser and Zarychta comprises a medical electrode mounted on the catheter. Zarychta further teaches that the medical electrode is attached to an expandable support (bulbous portions 68, Fig. 1E) that is expandable and collapsible between a collapsed configuration and an expanded configuration, wherein the medical electrode is closer to the catheter when the expandable support is in the collapsed configuration than when the expandable support is in the expanded configuration (Col. 6, lines 60-64). Therefore, since the device of Evans as modified by Houser and Zarychta comprising a EMG electrode mounted on the catheter; it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify the device of Evans as modified by Houser and Zarychta, to include a medical electrode that is attached to an expandable support that is expandable and collapsible between a collapsed configuration and an expanded configuration, as taught by Zarychta, since such a modification would achieve a predictable result such as including a EMG electrode mounted on a catheter so as to maximize the detection of body cavity EMG signals while minimizing noise from other sources, such as cardiac activity, when the catheter is properly positioned within the patient (see col. 2, lines 20-44 of Zarychta et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 20030229332 A1 to Intoccia discloses a catheter comprising dual balloons, wherein the distal balloon is movable relative to proximal balloon. 
US 5295994 A to Bonutti discloses an expandable cannula can vary in size or shape as needed to position a scope or instrument, to move or locate tissue, etc.
US 5228442 A to Imran discloses electrodes mounted on an endocardial catheter, wherein the electrodes are attached to inflatable support, and electrical apparatus is connected to the leads for performing electrical functions with respect to the electrodes.
US 20060212022 A1 to Gellman discloses a device comprising two balloons, wherein a lumen is in fluid communication with two balloons for inflation.
US 5462529 A to Simpson et al. discloses a duo balloon catheter, wherein the proximal balloon is mounted to second catheter member, wherein the second catheter member can be moved/rotated freely about the first catheter member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUAN CAI ZOU whose telephone number is (571)272-2289.  The examiner can normally be reached on Mon-Fri 8:00 -17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 517-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHUAN CAI ZOU/Examiner, Art Unit 3791                                                                                                                                                                                                        



/RENE T TOWA/Primary Examiner, Art Unit 3791